Citation Nr: 0402619	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  03-05 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to an increased (compensable) rating for a 
simple chip fracture of the external malleolus of the right 
foot.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from December 1942 to December 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veterans Affairs (VA) San Diego,  Regional 
Office (RO).   


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  A back disorder was not present during service, arthritis 
of the back was not manifest within a year after service, and 
the current back disorder was not caused or aggravated by a 
service-connected disability.

3.  The simple chip fracture of the external malleolus of the 
right foot has not resulted in moderate limitation of motion 
of the ankle.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service, arthritis of the spine may not be presumed to have 
been incurred in service, and a back disorder was not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2003).

2.  The criteria for a 10 percent rating for a simple chip 
fracture of the external malleolus of the right foot are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, 
Diagnostic Codes 5262, 5271 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty To Assist and Notify

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The SOC and SSOCs included summaries of the evidence which 
had been obtained and considered.  The SOC and SSOCs also 
included the requirements which must be met to establish 
service connection or to warrant a higher rating.  The basic 
elements for establishing service connection or an increased 
rating have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The communications, such as a letter from the RO dated in 
November 2001, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The SOC of February 2003 included 
the new laws and regulations which pertain to the VA's duties 
under the VCAA.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has declined a hearing.  All available relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains his service medical 
records and his available private medical treatment records.  
In a letter dated in February 2003, a private health care 
provider reported that the veteran's treatment records had 
been destroyed.  The veteran has been afforded disability 
evaluation examinations by the VA.  The Board does not know 
of any additional relevant evidence which has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

I.  Entitlement To Service Connection For Residuals Of A Back 
Injury.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the United States Court of Veterans 
Appeals (Court) to allow service connection for a disorder 
which is caused by a service-connected disorder, or for the 
degree of additional disability resulting from aggravation of 
a nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that the veteran's service medical records do 
not contain any indication that a chronic back disorder was 
present during service.  The only record containing a 
reference to back pain is a service treatment record dated in 
January 1943 which shows that while being treated for 
symptoms of a head cold, sore throat and slight coughing, the 
veteran also reported that he had developed a lower backache.  
The Board notes that this complaint was prior to the auto 
accident in which the veteran asserts he sustained a back 
injury.  In addition, the service medical records contain no 
further complaints of back pain.  The service treatment 
records pertaining to the jeep accident in April 1945 contain 
references to injuries involving contusions to the chest, 
left leg, right thigh and right foot, but there is no mention 
of an injury to the back.  

The report of a medical examination conducted in December 
1945 for the purpose of his discharge from service shows that 
there were no musculoskeletal abnormalities other than a 
fractured right ankle.  Thus, the service medical records 
weigh against the claim for service connection for a back 
disorder.  

There is also no evidence that arthritis of the spine was 
manifest during the year after separation from service.  The 
veteran's application for compensation which he submitted in 
December 1945 only contains claims for malaria and a 
fractured ankle.  The report of a medical examination 
conducted by the VA in February 1947 is also negative for 
references to a back disorder.  

The earliest reference to a back disorder is from many years 
after service.  A VA hospital summary dated in March 1952 
shows that, while being treated for varicose veins and 
gastritis, it was noted that an incidental finding on a G. I. 
series was that the veteran had narrowing of several of the 
intervertebral disc spaces of the lumbar spine and some 
degree of rotatory scoliosis, suggesting multiple diskogenic 
disease areas.  The record, however, does not contain any 
indication that this finding was related to service or that 
it represented residuals of an injury as opposed to the 
presence of a disease.  

In a written statement dated in August 2001, the veteran 
asserted that he had undergone surgery for pain in his back 
caused by a fractured "left" ankle.  He submitted a copy of 
a photograph of the aftermath of his jeep accident, showing 
the jeep on its side next to railroad tracks after having 
dropped off a tall bridge or overpass.  

Subsequently, in a letter dated in October 2001, the veteran 
clarified that it was his right ankle rather than his left 
ankle which was injured in service.  The RO subsequently 
obtained private medical treatment records dated in December 
2000 and later which show that the veteran underwent surgery 
for removal of a spinal tumor and repair of fractures of L1 
and L3.  

A letter dated in August 2001 from Mark S. Stern,. M.D. 
contains the following comments:

This patient had an accident while in the military 
where he fell off a stone ridge, approximately 30 
feet, while [in] a jeep, fracturing his left ankle.  
The patient has, at this point, persistent back 
pain, radiating to the sacroiliac area which may be 
related to the fracture as it may be referred 
sciatic type, retrograde pain syndrome.  The 
patient asked me to write to you to elucidate that 
to you as he has active claims regarding this 
injury dating back to the WWII time frame.

The fact that the veteran's own account of the etiology of 
his back disability was recorded in his medical records is 
not sufficient to support the claim.  In LeShore v. Brown, 8 
Vet. App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

With respect to medical opinions on this issue, the Board has 
noted that the veteran submitted an opinion which is to the 
effect that the back problem may be related to the ankle 
disorder.  Even assuming that the physician meant to refer to 
the service-connected right ankle rather than the left one, 
such a statement provides little support for the claim.  The 
Board notes that there was no clinical data or other 
rationale to support the opinion; nor was there anything 
otherwise in the record that would give it substance.  
Therefore, the opinion was essentially unsupported.  See 
Bloom v. West, 12 Vet. App. 185 (1999).  A bare conclusory 
opinion without an explanation of the basis for the opinion 
is not adequate to support the claim.  See Miller v. West, 11 
Vet. App. 345, 348 (1998).  Although the examiner indicated 
that it was possible that the veteran's current problems were 
related to service or a service-connected disability, the 
statement is not enough to support the claim.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient to support a claim); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a 
general and inconclusive statement about the possibility of a 
link was not sufficient); and Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (holding that there was a plausible 
basis for the Board's decision that a disability was not 
incurred in service where even the medical evidence favorable 
to the appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).   

Significantly, another more convincing medical opinion is of 
record and weighs against the claim.  The veteran was 
afforded a VA spine examination in January 2002.  The report 
shows that the examiner reviewed the veteran's past medical 
history, including the jeep accident in April 1945.  He noted 
that the veteran stated that in approximately 1948 or 1949 he 
began having pain in his back which had persisted ever since.  
This culminated in surgery performed in February 2001.  Prior 
to surgery, he had been having severe pain in the back 
running down the lower extremities, especially the left lower 
extremity with numbness to the left foot.  Following surgery 
there was a rather significant improvement of his condition.  
At the time of the examination, he complained of stiffness in 
the left low back area.  

Following physical examination, the examiner noted that the 
service medical records in the claims file reflected that 
after the jeep crash the veteran was observed for contusions 
to the chest, left leg, right thigh, and right foot with a 
chip fracture of the tip of the external lateral malleolus on 
the right.  The examiner noted that there was no mention made 
of any injuries sustained to the spine and subsequent medical 
records failed to indicate complaints of back pain.  The 
examiner also noted the details of the surgery which the 
veteran had on his spine in December 2000.  The examiner 
noted that it appeared that the veteran was now status post 
extensive decompression surgery with removal of a spinal cord 
tumor.  The examiner further stated that: 

Based on this information, it would be my opinion 
that there is absolutely no relationship between 
the veteran's back problem with the "chip fracture 
of the right ankle."  One could say that the back 
problem is more likely than not unrelated to the 
service-connected disability.  As I have stated, 
however, I could be much more emphatic than that 
and state that there is, again, absolutely no 
relationship between the veteran's back problem and 
his service-connected "chip fracture of the 
lateral malleolus of the right ankle."  

The Board notes that this opinion was based on an accurate 
and full understanding of the veteran's medical history.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence shows that a back disorder was 
not present during service, arthritis of the back was not 
manifest within a year after service, and the current back 
disorder was not caused or aggravated by a service-connected 
disability.  Accordingly, the Board concludes that a back 
disorder was not incurred in or aggravated by service, 
arthritis of the spine may not be presumed to have been 
incurred in service, and a back disorder was not proximately 
due to or the result of a service-connected disability.  

II.  Entitlement To An Increased (Compensable) Rating For A 
Simple Chip Fracture Of The External Malleolus Of The Right 
Foot.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  The assignment of a particular 
diagnostic code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for an increased rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  With painful motion due to arthritis, it is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59.

The RO has rated the veteran's left ankle disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5271, which provides that 
a 10 percent disability rating is warranted if there is 
moderate limitation of motion of the ankle.  A 20 percent 
rating is warranted if there is marked limitation of motion.  
Normal ankle dorsiflexion is from 0 to 20 degrees, and normal 
plantar flexion of the ankle is from 0 to 45 degrees.  See 
38 C.F.R. § 4.71, Plate II.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board has considered the full history of the veteran's 
chip fracture of the right ankle.  His service medical 
records show that he was involved in a jeep accident in April 
1945, and sustained injuries including a chip fracture of the 
external malleolus of the right foot.  The report of a 
medical examination conducted in December 1945 shows that the 
history of a fracture was noted, but it was stated that there 
was no present physical defect.  In December 1945, he applied 
for disability compensation for a fractured ankle.  The 
report of an examination conducted by the VA in January 1947 
shows that the examiner noted the history of a jeep accident 
resulting in a chip fracture, but stated that on examination 
there was no evidence of fracture.  There was no pain, 
swelling, callus, tenderness or limitation of motion of the 
right ankle.  The veteran complained that there was pain on 
the outer side of the right ankle when he was on his feet a 
great deal.  The pertinent diagnosis was old fracture right 
ankle.  The report of an X-ray conducted in connection with 
the examination shows that findings included a slight 
irregularity in the contour and bony texture of the extreme 
distal end of the fibula which may be consistent with 
residual of an old healed fracture.  A definite line of 
fracture, however, was not identified, and the ankle was 
otherwise normal.  

A note from a private physician dated in January 1947 is to 
the effect that the veteran had pain and tenderness over the 
site of the external condyle of the right foot.  He gave a 
history of a fracture during April 1945.  He reportedly had 
tenderness on palpation and considerable trouble when 
walking.  Standing any length of time caused considerable 
pain and swelling at the site of the fracture.  

In a decision of March 1947, the RO granted service 
connection for a fracture, simple, chip type, external 
malleolus, right foot, no residuals, rated as noncompensably 
disabling.  The rating has remained at that level since that 
time.

In July 2001, the veteran submitted a claim for an increased 
rating for the right ankle disorder.  In a letter dated in 
August 2001, he made a reference to a fracture of his 
"left" ankle.  Subsequently, in October 2001, he submitted 
a letter in which he stated that he had reviewed a diary 
which he had keep during service and determined that the 
injury had been to his right ankle and not the left one.  

The evidence which has been developed in connection with the 
claim includes numerous private medical treatment records; 
however, the injuries pertain primarily to back problems and 
do not contain references to the service-connected chip 
fracture of the right ankle.  A record dated in February 2001 
shows that the veteran reported having back pain and left 
lower extremity pain, but the disorder does not contain 
references to the service-connected right ankle disorder.  

The report of an orthopedic examination of the veteran 
conducted by the VA in November 2001 shows that the examiner 
reviewed the veteran's medical history and noted that he 
injured his right ankle in a motor vehicle accident on April 
16, 1945.  He had been the driver of a jeep that ran through 
the side of a bridge and dropped to railroad tracks 30 feet 
below.  He sustained an injury to the right ankle and was 
hospitalized for about two weeks.  The veteran reported that 
over the years he had not had a major difficulty with the 
ankle.  He had not participated in sports, but had found that 
with a lot of walking he would be aware of a very slight limp 
with discomfort in the lateral aspect of the ankle.  Weather 
changes bothered his ankle only on occasion.  He took no 
medication for discomfort other than aspirin or Tylenol.  At 
present he was able to perform all of his required physical 
activities without any major discomfort or disability.  

Examination of his ankles revealed no obvious deformity of 
the lateral malleolus of the right ankle.  He did have some 
slight limitation of full ankle extension to 20 degrees 
compared to 30 degrees on the left, with both done actively 
and passively without pain.  He had 45 degrees of plantar 
flexion bilaterally without pain.  Manipulation of the hind 
foot suggested passive inversion of 5 degrees and eversion of 
10 degrees bilaterally, both active and passive without pain.  

The examiner noted that the veteran had a history of a chip 
fracture from the lateral malleolus of his right ankle, and 
that subsequently he had some very minor non-disabling 
symptoms related to the area of the injury.  At the present 
time, he walked without evidence of a limp and admitted that 
the ankle did not interfere with any of his current required 
physical activities.  Thus, while there is a slight 
limitation of full dorsiflexion (extension) of the ankle, he 
does not appear to manifest evidence of a significant 
disability, nor is there evidence of functional impairment.  
The report of an x-ray of the right ankle was interpreted as 
showing (1) narrowing of the talofibular joint; and (2) 
fragmentation adjacent to the lateral process of talus due to 
old trauma.  The report of an examination of the veteran's 
spine conducted in January 2002 also contains some similar 
information regarding his right ankle disorder.  

Based on the foregoing evidence, the Board finds that the 
simple chip fracture of the external malleolus of the right 
foot has not resulted in moderate limitation of motion of the 
ankle.  The VA examiner indicated that there was only minimal 
limitation of motion, and no significant disability.  The 
Board notes that this conclusion is corroborated by the fact 
that the veteran himself did not even recall which ankle had 
been injured in service until reviewing his diary from 
service.  Post-traumatic arthritis of the ankle associated 
with painful motion is not shown.  Accordingly, the Board 
concludes that the criteria for a 10 percent rating for a 
simple chip fracture of the external malleolus of the right 
foot are not met.  The Board also notes that the evidence 
pertaining to the right ankle chip fracture does not include 
radiographic evidence of malunion, for example, which could 
be rated at 10 percent under Diagnostic Code 5262 in cases of 
slight ankle (or knee) disability.  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  

The Board notes that the disability has not required frequent 
hospitalizations.  With respect to whether there is evidence 
of marked interference with employment, the Board notes that 
the veteran is retired.  He has not presented any objective 
evidence to show that the right ankle disorder ever prevented 
him from completing his job tasks, nor has he presented any 
evidence that he lost time from work due to the disorder.  
The VA examiner specifically stated that the disorder does 
not prevent the veteran from completing his daily activities.  
In light of this, the Board concludes that any interference 
with employment ability due to the disorder does not rise to 
the degree that it would be considered "marked".  In 
summary, the Board does not find that the veteran's case is 
outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 
38 C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).


ORDER

1.  Entitlement to service connection for residuals of a back 
injury is denied.

2.  Entitlement to an increased (compensable) rating for a 
simple chip fracture of the external malleolus of the right 
foot is denied.  



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



